McCay, Judge.
I. Larceny, even of hogs, was, by section 105, of the old *301Code, punishable by fine and imprisoment. It may • be punished by fine and imprisonment, under the Act of 1865, providing a general punishment for all misdemeanors. This offense was not, therefore, one that could be settled under section 4609 of the Code. There are other objections to this plea of settlement, but this is sufficient.
2. The description of a thing must be always one of degree. It would be an encouragement to crime to require every imaginable mark of identity to be mentioned. Certainty to a reasonable intent is all the law requires.
In this case, the animal is called a pig, a designation which indicates, to some extent, its age and size. Its color is given, and that it had a white list around the neck. It is added, that it was not marked. The sex is not mentioned, but as was well said in the argument, the sex of a pig is not apt to be noticed. We think the description sufficient. The Code does not require the sex to be stated, as in the larceny of a horse. We think the size, age, color, prominent flesh mark, the statement that there was no ear mark, and that both pigs, together, were worth $2 00, is sufficient.
Judgment affirmed.